Case 3:18-cv-01278-HLA-PDB Document 45 Filed 05/20/20 Page 1 of 3 PageID 187



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

MARIE F. CHARLEMAGNE,

               Plaintiff,

v.                                                         NO. 3:18-CV-1278-20-J-PDB

SAM’S CLUB,

              Defendant.



                                         Order

      Plaintiff Marie Charlemagne asks the Court to compel defendant Sam’s Club
and non-party Agnes Carswell, Custodian of Records, Jacksonville Sheriff’s Office
(“JSO”), to produce a video of events at Sam’s Club on November 1, 2014. Docs. 39,
43. The events form the bases of her claims. Apparently, Sam’s Club created the video
from its surveillance data and gave the video to the JSO on or near the day of the
events for JSO’s use in determining whether to arrest or prosecute Ms. Charlemagne.
Sam’s Club explains it cannot now create another video, having long ago taped over
the data in the ordinary course of business and without knowledge that Ms.
Charlemagne would be suing years later.

      Without success, Ms. Charlemagne has been trying to obtain the video through
a request for production to Sam’s Club, a subpoena for documents to Ms. Carswell,
and multiple public records requests.1 Docs. 39, 43. Sam’s Club shares her interest in



      1In   response to a public records request by Ms. Charlemagne to the City of
Jacksonville, on April 15, 2019, Angie Wilson, Public Records Requests Coordinator for the
City of Jacksonville Customer Service Center, emailed Ms. Charlemagne:
      Our office has received your public records request. While the records you seek
      may exist, it appears you may have misdirected your request because such
Case 3:18-cv-01278-HLA-PDB Document 45 Filed 05/20/20 Page 2 of 3 PageID 188



obtaining the video, has unsuccessfully tried to obtain the video itself, and has no
objection to an order compelling Ms. Carswell to produce it.

       A party may serve a subpoena on a non-party commanding the non-party to
produce documents, electronically stored information, or tangible things at a place
within 100 miles of where the non-party resides, is employed, or regularly transacts
business. Fed. R. Civ. P. 45(a), (b). Any person at least 18 years old and not a party
may serve a subpoena. Fed. R. Civ. P. 45(b)(1). “Serving a subpoena requires
delivering a copy to the named person[.]” Id. “Proving service, when necessary,
requires filing with the issuing court a statement showing the date and manner of
service and the names of the persons served.” Fed. R. Civ. P. 45(b)(4). “The statement
must be certified by the server.” Id. “[A] person who, having been served, fails without
adequate excuse to obey the subpoena or an order related to it” is subject to contempt
sanctions. Fed. R. Civ. P. 45(g).

       The subpoena Ms. Charlemagne seeks to enforce against Ms. Carswell
commands Ms. Carswell to produce the video and any written statements related to
“incident number 2014-0761260.” Doc. 43-3 at 1. But proof of service of the subpoena
indicates “Amanda Charlemagne”—presumably a relative of Ms. Charlemagne—
served the subpoena not on Ms. Carswell but on “Frida Byrd.” Doc. 43-3 at 2. Amanda
Charlemagne checks a box next to, “I returned the subpoena unexecuted because,”




       records are not within our possession or maintained by the City of Jacksonville.
       Please direct your request to the appropriate entity. Sam’s Club or FDOT.
Doc. 43-1.
       In response to a public records request by Ms. Charlemagne to the JSO, on June 14,
2019, the Public Records office emailed Ms. Charlemagne, explaining “the record is exempt
as a public records request and is designated under Florida Statute 281.301 as confidential
and exempt.” Doc. 43-2.
       Ms. Charlemagne also received a letter from the JSO’s Public Records Coordinator
stating, “After a diligent search, our office has located no records which are responsive to
your request. The requested records/items have been destroyed.” Doc. 43-4.

                                              2
Case 3:18-cv-01278-HLA-PDB Document 45 Filed 05/20/20 Page 3 of 3 PageID 189



and adds, “The supervisor Frida Byrd said she needs the judge, the release needs to
be court ordered.” Doc. 43-3 at 2.

      The Court denies Ms. Charlemagne’s motion to compel Sam’s Club to produce
the video. Doc. 39. The Court cannot compel Sam’s Club to produce something it does
not possess, and Ms. Charlemagne has presented nothing to suggest Sam’s Club
actually has the video or data to replicate the video. Ms. Charlemagne appears to
complain about other discovery matters, see generally Doc. 39, but at a hearing on the
motion explained the dispute concerns the video, Doc. 44.

      The Court denies without prejudice Ms. Charlemagne’s motion to compel
Ms. Carswell to produce the video (and any written statements). Ms. Charlemagne
submits no proof she properly served Ms. Carswell with the subpoena, rendering the
Court unable to enforce it. Should Ms. Charlemagne properly serve a non-party, and
should the non-party fail to respond, the Court will consider a motion to compel, but
observes the discovery period ended long ago, Doc. 28, and Ms. Charlemagne’s delay
may serve as the basis for denial of relief.

      Ordered in Jacksonville, Florida, on May 20, 2020.




c:    Counsel of record
      Marie F. Charlemagne (via U.S. Mail and email)
      3717 Vance Street
      Jacksonville, FL 32254
      mainstreet9006@bellsouth.net




                                               3
